UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-2 VITACOST.COM, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Scheduleand the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: VITACOST.COM, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS June 5, 2014 To Our Stockholders: The Annual Meeting of Stockholders of Vitacost.com, Inc., a Delaware corporation, will be held at 10:00 a.m., local time, on Thursday, June 5, 2014, at the Embassy Suites hotel at 661 Northwest 53rd Street, Boca Raton, Florida for the following purposes: 1. To elect seven directors nominated by our Board of Directors to serve until our next annual meeting of stockholders or in each case until his successor is elected and qualified; 2. To ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December31, 2014; 3. To hold an advisory vote on executive compensation; and 4. To transact such other business as may properly come before the meeting or any adjournment(s) or postponement(s) thereof. These items of business are more fully described in the proxy statement accompanying this notice. We encourage you to read this information carefully. Our Board of Directors has fixed the close of business on April23, 2014 as the record date for the determination of holders of record of our Common Stock (as defined below) entitled to notice of, and to vote at, the meeting or any adjournment(s) or postponement(s) thereof. A list of our stockholders as of the record date will remain open for inspection during ordinary business hours beginning 10 days prior to the meeting at the address of our executive offices set forth in the proxy statement accompanying this notice and will remain open for inspection during the meeting. All stockholders are cordially invited to attend the meeting and vote in person. Whether or not you plan to attend the meeting, and regardless of the number of shares of Common Stock you own, please sign, date and return the enclosed proxy card promptly. A return envelope, which requires no postage if it is mailed in the United States, is enclosed for your convenience. You may vote in person at the meeting even if you have previously given your proxy. Please read carefully and in its entirety the enclosed proxy statement, which explains the proposals to be considered by you and acted upon at the meeting. We look forward to seeing you at the Annual Meeting of Stockholders. Sincerely, /s/ Jeffrey J. Horowitz Jeffrey J. Horowitz Chief Executive Officer Boca Raton, Florida April 28, 2014 ALL HOLDERS OF RECORD OF OUR COMMON STOCK (WHETHER YOU INTEND TO ATTEND THE MEETING OR NOT) ARE STRONGLY ENCOURAGED TO PROMPTLY COMPLETE, SIGN, DATE AND RETURN THE PROXY CARD OR VOTING INSTRUCTION FORM ENCLOSED WITH THE ACCOMPANYING PROXY STATEMENT AS INSTRUCTED IN THE ENCLOSED PROXY CARD OR VOTING INSTRUCTION CARD. TABLE OF CONTENTS Page ANNUAL MEETING OF STOCKHOLDERS 1 Householding of Annual Meeting Materials 1 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON JUNE 5, 2014 1 VOTING AND OTHER MATTERS 2 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND PROCEDURAL MATTERS 2 Annual Meeting 2 Why am I receiving these proxy materials? 2 Where is the Annual Meeting? 2 Who is Entitled to Vote at the Meeting? 2 Stock Ownership 2 What is the difference between holding shares as a stockholder of record and as a beneficial owner? 2 Quorum and Voting 3 How many shares must be present or represented to conduct business at the Annual Meeting? 3 How can I attend the Annual Meeting? 3 How can I vote my shares in person at the Annual Meeting? 3 How can I vote my shares without attending the Annual Meeting? 3 What proposals will be voted on at the Annual Meeting? 4 What is the voting requirement to approve these proposals? 4 What happens if I do not cast a vote? 4 How does the Board of Directors recommend that I vote? 5 If I sign a proxy, how will it be voted? 5 What happens if additional matters are presented at the Annual Meeting? 5 Can I change or revoke my vote? 5 Who will bear the costs of soliciting votes for the Annual Meeting? 5 Where can I find the voting results of the Annual Meeting? 6 Stockholder Proposals and Director Nominations at Future Meetings 6 What is the deadline to propose actions for consideration at the 2015 annual meeting of stockholders or to nominate individuals to serve as directors? 6 How may I obtain a copy of the bylaw provisions regarding stockholder proposals and director nominations? 6 How can I nominate director candidates? 6 Additional Information About the Proxy Materials 7 What should I do if I receive more than one set of proxy materials? 7 What is the mailing address for Vitacost's principal executive offices? 7 Annual Report and Other Matters 7 PROPOSAL ONE: ELECTION OF DIRECTORS 8 Nominees 8 Information and Qualifications Regarding the Nominees 8 PROPOSAL TWO: RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 FEES PAID TO ACCOUNTANTS 11 PROPOSAL THREE: ADVISORY APPROVAL OF COMPENSATION OF NAMED EXECUTIVE OFFICERS 13 CORPORATE GOVERNANCE 14 Director Independence 14 Board Committees 14 Consideration of Director Nominees 16 Board Meetings/Annual Meeting of Stockholders 17 Board's Role in Risk Oversight 17 Board Leadership Structure 17 Compensation Committee Interlocks and Insider Participation 18 Contacting the Board of Directors 18 i EXECUTIVE OFFICERS 18 EXECUTIVE COMPENSATION 19 Compensation Discussion and Analysis 19 Allocation of Equity Compensation Awards 21 Executive Equity Ownership 21 Type of Equity Awards 21 Severance and Change in Control Arrangements 22 Effect of Accounting and Tax Treatment on Compensation Decisions 22 Role of Executives in Executive Compensation Decisions 22 COMPENSATION COMMITTEE REPORT 22 Summary of Cash and Other Compensation 23 Pension Benefits 25 Nonqualified Deferred Compensation 25 Potential Payments Upon Termination or Change In Control 25 Employment Agreements and Change-In-Control Arrangements 26 Compensation Risk Assessment 28 Director Compensation 28 Compensation Committee Interlocks and Insider Participation 29 Equity Compensation Plan Information 29 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 33 Transactions with Current and Former Directors and Officers 33 Procedures for Related Party Transactions 33 REPORT OF THE AUDIT COMMITTEE 34 OTHER MATTERS 35 ii DIRECTIONS TO THE EMBASSY SUITES HOTEL AT , BOCA RATON, FLORIDA 33487 Directions from I-95: Exit Yamato Road (Exit 48) going west. Cross over the railroad tracks and take the first right on NW 53rd Street. Directions from the Florida Turnpike: Exit Glades Road East to I-95 North. Exit Yamato Road and go west. Cross over the railroad tracks and take the first right on NW 53rd Street. VITACOST.COM, INC. 5400 Broken Sound Blvd., NW, Suite 500 Boca Raton, Florida 33487 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS June 5, 2014 This proxy statement is being furnished to all holders of record, as of April23, 2014, of the Common Stock of Vitacost.com, Inc., a Delaware corporation, in connection with the solicitation of proxies by our Board of Directors for our Annual Meeting of Stockholders to be held at the Embassy Suites hotel at 661 Northwest 53rd Street, Boca Raton, Florida 33487 on Thursday, June 5, 2014, at 10:00 a.m., local time, and at any adjournment(s) or postponement(s) of the meeting, solely for the purposes stated in this proxy statement and in the accompanying Notice of Annual Meeting of Stockholders. If you need directions to the location of the meeting, please call our investor relations department at (561)982-4180. Our principal executive office is located at 5400Broken Sound Blvd., NW, Suite500, Boca Raton, Florida 33487. The approximate date of mailing of the Notice of Annual Meeting of Stockholders, this proxy statement, the enclosed proxy card and our 2013 Annual Report is April28, 2014. Householding of Annual Meeting Materials Certain brokers and other nominee record holders may be participating in the practice of “householding” this proxy statement and other proxy materials. This means that only one copy of this proxy statement and other proxy materials may have been sent to multiple stockholders in a stockholder’s household. We will promptly deliver additional copies of this proxy statement and other proxy materials to any stockholder who contacts our investor relations department at (561)982-4180 or at the address of our executive offices set forth in this proxy statement requesting such additional copies. If a stockholder is receiving multiple copies of this proxy statement and other proxy materials at the stockholder’s household and would like to receive in the future only a single copy of the proxy statement and other proxy materials for a stockholder’s household, such stockholder should contact their broker, other nominee record holder or our investor relations department at (561)982-4180 or at the address of our executive offices set forth in this proxy statement to request the future mailing of only a single copy of our proxy statement and other proxy materials. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON JUNE 5, 2014 This proxy statement, the form of the proxy card and our Annual Report on Form10-K for our fiscal year ended December31, 2013 are available electronically free of charge at http://investor.vitacost.com. Stockholders may also obtain a copy of these materials by writing to our investor relations department at the address of our executive offices set forth in this proxy statement. 1 VOTING AND OTHER MATTERS QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND PROCEDURAL MATTERS Annual Meeting Q: Why am I receiving these proxy materials? A: The Board of Directors of Vitacost.com, Inc. (“Vitacost” or the “Company”) is providing these proxy materials to you in connection with the solicitation of proxies for use at our Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Thursday, June5, 2014, at 10:00a.m., Eastern Time, and at any adjournment or postponement thereof, for the purpose of considering and acting upon the matters set forth herein. Q: Where is the Annual Meeting? A: The Annual Meeting will be held at the Embassy Suites hotel at 661Northwest 53rd Street, Boca Raton, Florida 33487. The telephone number at the hotel is (561)994-8200. Stockholders are cordially invited to attend the Annual Meeting and are entitled to and requested to vote on the proposals to elect the seven directors specified in this proxy statement, approve the ratification of the independent registered public accounting firm and hold a non-binding vote on executive compensation. Q: Who is Entitled to Vote at the Meeting? A: Only holders of record of our common stock, par value $0.00001 per share (“Common Stock”), as of the close of business on April23, 2014 (the “Record Date”), are entitled to notice of, and to vote at, the meeting. As of April23, 2014, there were34,053,791 shares of our Common Stock outstanding. No shares of Vitacost’s Preferred Stock were outstanding. Each outstanding share of our Common Stock is entitled to one vote upon each matter to be acted upon at the meeting. Stock Ownership Q: What is the difference between holding shares as a stockholder of record and as a beneficial owner? A: Stockholders of record - If, on April23, 2014, your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, LLC, you are considered, with respect to those shares, the “stockholder of record.” If you are a stockholder of record, these proxy materials have been sent directly to you by Vitacost. Beneficial owners - Most Vitacost stockholders hold their shares through a broker, trustee, nominee or similar organization, rather than directly in their own name. If, on April23, 2014, your shares were held in a brokerage account or by a bank or another nominee or similar organization, you are considered the “beneficial owner” of shares held in “street name.” If you hold your shares in street name, these proxy materials have been forwarded to you by your broker, trustee or nominee who is considered, with respect to those shares, the stockholder of record. As the beneficial owner, you have the right to direct your broker, trustee or nominee on how to vote your shares. Since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the Annual Meeting. 2 Quorum and Voting Q: How many shares must be present or represented to conduct business at the Annual Meeting? A: The presence of the holders of a majority of the shares of Common Stock entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. Such stockholders are counted as present at the meeting if they (1)are present in person at the Annual Meeting or (2)have properly submitted a proxy card. Under the General Corporation Law of the State of Delaware, abstentions and broker “non-votes” are counted as present and entitled to vote and are, therefore, included for purposes of determining whether a quorum is present at the Annual Meeting. A broker “non-vote” occurs when a broker, trustee, nominee or similar organization holding shares for a beneficial owner does not vote on a particular proposal because the broker, trustee or nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner as to how to vote on that proposal. Brokers do not have discretionary authority with respect to any of the proposals except for the ratification of the independent registered public accounting firm. Q: How can I attend the Annual Meeting? A: If you are a stockholder of record or a beneficial owner as of April23, 2014, please bring proof of identity for entrance to the Annual Meeting. If your shares are held in a brokerage account or by a bank or other nominee, you will need to bring a copy of a brokerage statement reflecting your stock ownership as of the Record Date. Q: How can I vote my shares in person at the Annual Meeting? A: Shares held in your name as the stockholder of record may be voted in person at the Annual Meeting. Shares held beneficially in street name may be voted in person at the Annual Meeting only if you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares giving you the right to vote the shares. Even if you plan to attend the Annual Meeting, we recommend that you also submit your proxy card or follow the voting instructions described below so that your vote will be counted if you later decide not to attend the meeting . At the commencement of the meeting, we will distribute a written ballot to any stockholder of record who attends the meeting and wishes to vote in person. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card to ensure your vote is counted. Even if you have submitted a proxy before the meeting, you may still attend the meeting and vote in person. Q: How can I vote my shares without attending the Annual Meeting? A: Stockholders of Record If you are a stockholder of record, you may instruct the proxy holders how to vote your shares by mail by completing, signing, dating and returning the proxy card in the postage pre-paid envelope provided. Proxy cards submitted by mail must be received by the time of the meeting in order for your shares to be voted. The proxy holders will vote your shares in accordance with those instructions. If you sign and return a proxy card without giving specific voting instructions, your shares will be voted as recommended by our Board of Directors. Beneficial Owners (Street Name) If a broker, trustee, nominee or similar organization holds your shares and you are a beneficial owner, you will receive instructions from them that you must follow in order to have your shares voted. The instructions from your broker, trustee, nominee or similar organization will indicate if Internet and telephone voting are available, and if they are available, will provide details regarding Internet and telephone voting. Only that organization can sign a proxy card with respect to your shares. If you have not received a voting instruction form and voting instructions with these proxy materials from that organization, you are urged to contact the person(s) responsible for your account and give them instructions for how to complete a proxy representing your shares so that a proxy can be timely returned on your behalf. You are also invited to attend the meeting. However, because you are not a holder of record of our Common Stock, if you wish instead to vote your shares held in “street name” in person at the meeting, you must obtain a “legal proxy” from your broker, bank or other nominee. 3 Q: What proposals will be voted on at the Annual Meeting? A: At the Annual Meeting, stockholders will be asked to vote: 1. To elect the seven directors named in this proxy statement to serve until the next annual meeting of stockholders or in each case until his successor is duly elected and qualified; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2014; and 3. To approve our executive compensation, on an advisory basis. Q: What is the voting requirement to approve these proposals? A: Proposal One - If a quorum is present, the nominees receiving the highest number of votes will be elected to the Board of Directors. You may vote “FOR” or “WITHHOLD” on each of the seven nominees for election as director. Abstentions and broker non-votes will not affect the outcome of the election although they will be counted for purposes of determining whether there is a quorum. Proposal Two - The affirmative vote of a majority of the votes duly cast is required to ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm. You may vote “FOR,” “AGAINST” or “ABSTAIN” on this proposal. Abstentions are deemed to be votes cast and have the same effect as a vote against this proposal . Your broker, bank, trust or other nominee has the discretion to vote on routine corporate matters, including the ratification of the appointment of the independent registered public accounting firm, without your specific voting instructions, and their votes will be calculated in the tabulation of the voting results on this proposal. Proposal Three - The affirmative vote of a majority of the shares present in person or represented by proxy and entitled to vote are required to approve our executive compensation, on an advisory basis. You may vote “FOR,” “AGAINST” or “ABSTAIN” on this proposal. Abstentions are deemed to be votes cast and have the same effect as a vote against this proposal . However, broker non-votes are not deemed to be votes cast and, therefore, are not included in the tabulation of the voting results on this proposal. Q: What happens if I do not cast a vote? A: Stockholders of record - If you are a stockholder of record and you do not cast your vote, no votes will be cast on your behalf on any of the items of business at the annual meeting. Beneficial owners - If you hold your shares in street name it is critical that you cast your vote if you want it to count in the election of directors (Proposal One) and the approval of our executive compensation, on an advisory basis (Proposal Three). Proposals One and Three are “non-routine” matters and your broker cannot vote your shares in its discretion on your behalf on any “non-routine” matters. In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted in the election of directors, your broker was allowed to vote those shares on your behalf in the election of directors as the broker felt appropriate. Recent rule changes eliminate the ability of your broker to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in street name and you do not instruct your broker how to vote in the election of directors, no votes will be cast on your behalf. Your broker will, however, continue to have discretion to vote any uninstructed shares on the ratification of the appointment of the Company’s independent registered public accounting firm (Proposal Two). Proposal Two is the only “routine” matter on the ballot and your broker can vote your shares in its discretion on your behalf if you do not provide instructions to your broker. 4 Q: How does the Board of Directors recommend that I vote? A: The Board of Directors unanimously recommends that you vote your shares “
